 
 
I 
108th CONGRESS 2d Session 
H. R. 3835 
IN THE HOUSE OF REPRESENTATIVES 
 
February 25, 2004 
Mr. Dingell (for himself, Mr. Stupak, Mr. Conyers, Ms. Kilpatrick, Mr. Kildee, and Mr. Levin) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend part C of title XVIII of the Social Security Act to prohibit the operation of the Medicare comparative cost adjustment (CCA) program in Michigan. 
 
 
1.Prohibition on operation of medicare comparative cost adjustment (CCA) program in MichiganSection 1860C–1(b)(2) of the Social Security Act (42 U.S.C. 1395w–29(b)(2)), as added by section 241(a) of the Medicare Prescription Drug, Improvement, and Modernization Act of 2003 (Public Law 108–173), is amended by adding at the end the following new subparagraph: 
 
(C)No part in MichiganNo part of the MSA is in Michigan..  
 
